JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief, the supplement thereto; and the appendix filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed December 30, 2004 be affirmed. The district court correctly concluded that appellant may not proceed in forma pauperis and dismissed appellant’s complaint pursuant to 28 U.S.C. § 1915(g), because appellant has, while incarcerated, brought at least three civil actions or appeals that were dismissed on the grounds that they were frivolous, malicious, or failed to state a claim, and did not establish he was under imminent danger of serious physical injury. See 28 U.S.C. § 1915(g); Perea v. Bush, No. 05-5024, unpublished order (D.C.Cir. July 29, 2005). We therefore affirm, but modify the dismissal to be without prejudice to appellant’s filing a new action upon payment of the district court’s filing fees.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. RApp. P. 41(b); D.C.Cir. Rule 41.